Maclin, special judge, delivered the opinion of the court. It appears upon examination of the transcript of the record and proceedings had in the circuit court in this case, that the clerk of the circuit court of Lawrence county has failed to authenticate the same by his seal of office. It is not, therefore, in such a shape as to authorize this court to take cognizance of it; Heard et al. vs. Lowry, 5 Ark. Rep. 474. The same principle has been ruled elsewhere, and for this defect, this case must be stricken from the docket.